IT IS ORDERED by the court, sua sponte, that this court’s order of December 26, 1996, ordering that warrants be issued for the arrest of respondent, John Overman, a.k.a. John Laurence Overman, be amended as follows.
IT IS ORDERED by the court, sua, sponte, that the Clerk of the Supreme Court of Ohio be, and hereby is, authorized to release to the appropriate law enforcement officials any information concerning respondent that is otherwise confidential, including respondent’s Social Security Number, for the purpose of facilitating execution of the warrants issued for the arrest of the respondent.